DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 10/08/2020 which amended claims 1, 3 and 8. Claims 1-8 are currently pending in the application for patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Travers et al (US 2014/0300966; hereinafter referred to as Travers) in view of Mullins et al US 2017/0092232; hereinafter referred to as Mullins) and Dho (US 2003/0198429; hereinafter referred to as Dho).
Regarding Claim 1, Travers discloses a wearable head mounted display system (Figure 8; Near-Eye Display 420) configured to be used by a wearer having an eye (see 
an optical projector (Figure 8; Light Source 32 and Collimating Optic 34) configured to output light to form an image (see Paragraph [0031]; wherein it is disclosed that the scanning mirror 24 is illuminated by a single collimated beam 30 that is formed by the light source together with a collimating optic 34); 
a plurality of waveguides (Figures 2 and 8; wherein plate-shaped waveguide 12 includes separate layers 84, 86 and 88) configured to receive said light to direct said light into the eye of the wearer (see Figure 8), wherein the plurality of waveguides (Figure 2; Layers 84, 86 and 88) comprises a first waveguide (Figure 2; Layer 86) associated with a depth plane (see Figures 2 and 8) and a second waveguide (Figure 2; Layer 88) associated with the same depth plane (see Figures 2 and 8 and Paragraph [0071]-[0073]; wherein it is disclosed that three-component stacks are provided, one component in each stack for each of the red, green, and blue sections of the visible spectra. One of ordinary skill in the art would recognize that by this configuration the result would be that images produced in the red, green and blue spectra are viewed in the same plane thereby forming a full color image within eyebox 42); 
a frame configured to dispose the waveguides in front of said eye (see Paragraph [0075]; wherein it is disclosed that the near-eye display 420 is mounted to a frame in order to present the image to the user); and 
a microelectromechanical system mirror (Figure 8; Mirror 24) disposed to selectively couple light into different waveguides (Figures 2 and 8; wherein plate-shaped waveguide 12 includes separate layers 84, 86 and 88) in said plurality of waveguides 
Travers does not expressly disclose a plurality of microelectromechanical systems mirrors disposed to selectively couple said light into different waveguides in said plurality of waveguides, wherein a MEMS mirror of the plurality of MEMS mirrors is configured to move out of a light path of said light to not couple said light into a waveguide of the plurality of waveguides.
Mullins discloses a wearable head mounted display system (Figure 1) configured to be used by a wearer having an eye (see Figure 1), said wearable head mounted display system (Figure 1) comprising: an optical projector (Figure 1; Light Source 126) configured to output light to form an image (see Figure 1 and Paragraph [0034]); a plurality of waveguides (Figure 3; Etched Gratings 360A-360F) configured to receive said light to direct said light into the eye of the wearer (see Paragraph [0061]; wherein it is disclosed that the result of each individual signal being displayed in a corresponding layer 306A-306F of the optical element 130 is that the displayed image, which is comprised of the delayed signals, appears in three-dimensions to a viewer viewing the image through the optical element 130), a plurality of microelectromechanical systems (MEMs) mirrors (Figure 3; MEMs Signal Router 304) disposed to selectively couple light into different waveguides in said plurality of waveguides (see Figures 3 and 4 and Paragraph [0062]; wherein it is disclosed that each physical waveguide is associated with a layer of the optical element 130, where the signal output by a given physical waveguide is directed to its associated layer by the MEMS signal router 304).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wearable head mounted display system of Travers such that the single microelectromechanical system mirror is replaced by a plurality of microelectromechanical systems mirrors disposed to selectively couple light into different waveguides in said plurality of waveguides, as taught by Mullins, because doing so would result in the display image appearing in three-dimensions to a viewer viewing the image through the optical element and by utilizing multiple MEMs instead of a single MEMs, the stress as a result of long term use is reduced thereby increasing the overall lifetime of the device (see Mullins Paragraph [0061]).
Furthermore, the mere duplication of scanning mirrors has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 Legal Precedent as Source of Supporting Rationale).
Travers as modified by Mullins does not expressly disclose that a MEMS mirror of the plurality of MEMS mirrors is configured to move out of a light path of said light to not couple said light into a waveguide of the plurality of waveguides.
Dho discloses a display system (Figure 2; Image Projection Apparatus 200)  comprising: an optical projector (Figure 2; Light Source 210) configured to output light to form an image (see Paragraph [0031]); a plurality of waveguides (Figure 2; Optical Fibers 250a, 250b and 250c) configured to receive said light to direct said light (see Figure 2), wherein the plurality of waveguides (Figure 2; Optical Fibers 250a, 250b and 250c) comprises a first waveguide and a second waveguide (Figure 2; Optical Fibers 250a and 250b); and a plurality of microelectromechanical systems mirrors (Figure 2; Light Switch Unit 230) disposed to selectively couple said light into different waveguides in said plurality of waveguides (see Figure 2), wherein a MEMS mirror (Figure 2; Light Switches 230a-230i) of the plurality of MEMS mirrors (Figure 2; Light Switch Unit 230) is configured to move out of a light path of said light to not couple said light into a waveguide of the plurality of waveguides (see Paragraphs [0039]-[0041]; wherein it is disclosed that the light switches 230a-230i are configured to oscillate between a first position and a second position, wherein the first position is the state where the light switches 230a through 230i are inclined, and allows the laser beams inputted to the light switches 230a through 230i to be deflected to the corresponding output ports 240a, 240b, and 240c and the second position is the state where the light switches 230a through 230i are in parallel relation to the direction of the laser beams inputted to the light switches 230a through 230i and the inputted laser beams go straight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the head mounted display system of Travers as modified by Mullins such that a MEMS mirror of the plurality of MEMS mirrors is configured to move out of a light path of said light to not couple said light into a waveguide of the plurality of waveguides, as taught by Dho, because doing so would enhance the utilization of light while also allowing at least one signal among the RGB signals to be input to the plurality of panels in a predetermined order by using the light switches arranged in the matrix structure such that a plurality of different or same images are realized (see Dho Paragraphs [0015] and [0021]).
Regarding Claim 2, Travers as modified by Mullins and Dho discloses the limitations of claim 1 as detailed above.
Travers further discloses the optical projector (Figure 8; Light Source 32 and Collimating Optic 34) selectively outputs different color light (see Paragraph [0032]; wherein it is disclosed that multiple light sources having different nominal wavelengths are used).
Regarding Claim 3, Travers as modified by Mullins and Dho discloses the limitations of claim 1 as detailed above.
Travers further discloses a plurality of incoupling optical elements (Figure 8; Diffractive Components 440 and 442) disposed with respect to said MEMs mirror (Figure 8; Mirror 24) to receive light from said optical projector (Figure 8; Light Source 32 and Collimating Optic 34) reflected off said MEMs mirror (Figure 8; Mirror 24) and to couple said light received by said incoupling optical element (Figure 8; Diffractive Components 440 and 442) into one of said waveguides associated with said incoupling optical element (Figure 8; Diffractive Components 440 and 442) such that said light propagates along said waveguide (Figures 2 and 8; wherein plate-shaped waveguide 12 includes separate layers 84, 86 and 88) by total internal reflection (see Figure 8 and at least Paragraphs [0063] and [0081]; wherein it is disclosed that light is internally reflected within waveguide 12).
Regarding Claim 4, Travers as modified by Mullins and Dho discloses the limitations of claim 3 as detailed above.
Travers further discloses a plurality of outcoupling optical elements (Figure 8; Diffractive Components 460 and 462) associated with the plurality of waveguides (see 
Regarding Claim 5, Travers as modified by Mullins and Dho discloses the limitations of claim 1 as detailed above.
Travers as modified by Dho does not expressly disclose that a number of the plurality of MEMs mirror is equal to a number of the plurality of waveguides.
Mullins discloses a plurality of MEMs mirrors (Figure 3; Element 304) and a plurality of waveguides (see Paragraph [0056]; wherein it is disclosed that one or more MEMS signal routers are included and that there are six etched gratings 306A-306F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the number of MEMs mirrors of Travers as modified by Dho such that a number of the plurality of MEMs mirror is equal to a number of the plurality of waveguides, based upon the teachings of Mullins, because doing so would allow for a single MEMs mirror to be assigned to a single waveguide, thereby reducing the stress applied on any one MEMs mirror and prolonging the lifetime of the device.
Regarding Claim 6, Travers as modified by Mullins and Dho discloses the limitations of claim 1 as detailed above.

Travers as modified by Dho does not expressly disclose a plurality of MEMs mirrors.
Mullins discloses a plurality MEMs mirrors (Figure 3; Etched Gratings 306A-306F) and a plurality of waveguides (see Paragraph [0056]; wherein it is disclosed that one or more MEMS signal routers are included and that there are six etched gratings 306A-306F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the head mounted display system of Travers as modified by Dho such that a number of a plurality of MEMs mirrors is less than a number of the plurality of waveguides, based upon the teachings of Mullins, because doing so would allow for a single MEMs mirror to be assigned to multiple waveguides, thereby reducing the stress applied to any one MEMs mirror and prolonging the lifetime of the device.
Regarding Claim 7, Travers as modified by Mullins and Dho discloses the limitations of claim 1 as detailed above.
Travers as modified by Mullins does not expressly disclose that the plurality of MEMs mirror are configured to flip out of a plane of a surface parallel to a surface of the plurality of waveguides by an angle θ having a value between about 30 degrees and 60 degrees.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the head mounted display system of Travers as modified by Mullins such that the plurality of MEMs mirror are configured to flip out of a plane of a surface parallel to a surface of the plurality of waveguides by an angle θ having a value between about 30 degrees and 60 degrees, as taught by Dho, because doing so would increase the utilization of light and predictably increase light use efficiency (see Dho Paragraph [0015]).
Regarding Claim 8, Travers as modified by Mullins and Dho discloses the limitations of claim 1 as detailed above.
Travers as modified by Mullins does not expressly disclose that the plurality of MEMs mirror are configured to slide in and out of said light path of the output light.
Dho discloses the plurality of MEMs mirrors (Figure 2; Light Switch Unit 230) are configured to slide in and out of a light path of the output light (see Figure 2 and Paragraph [0017]; wherein the MEMs mirrors 230a-230i are operated in a first position which allows for the deflection of incident light and a second position which removes the MEMs from the optical path allowing the incident light to travel straight).
.

Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive.
The applicant alleges on pages 4-5 that the Travers reference cannot be modified to render obvious the limitation “wherein a MEMS mirror of the plurality of MEMS mirrors is configured to move out of a light path of said light to not couple said light into a waveguide of the plurality of waveguides” because any modification to Travers to cause the mirror 24 to “move out of a light path of said light to not couple said light into a waveguide” would impermissibly render Travers inoperable for its intended purpose.
The examiner respectfully disagrees with the argument presented by the applicant.
In response to argument A, the examiner maintains that Travers can in fact be modified in such a manner as to obviate the claimed limitations in view of the Mullins and Dho references (see rejections above). That is, Travers lays the foundation of utilizing a scanning mirror for the purposes of directing multiple beams of light into multiple waveguides. Upon being combined with Mullins the single scanning mirror of 
All of the arguments presented by the applicant have been considered, but they are not persuasive.
Applicant’s arguments, see page 4, filed 10/08/2020, with respect to the 112(b) rejection of claim 3 have been fully considered and are persuasive. The 112(b) rejection of claim 3 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882